Davis, Judge,
dissenting:
Judge Nichols’ general understanding of the arrangement between plaintiff and the Government makes much sense and may very well be correct, but I find it unnecessary to grasp that broad a disposition. For me, the significant element is that, no matter how one characterizes the contract, timely written notification was not of the essence although timely notification was — adequate and timely oral notice followed shortly by a writing would be sufficient compliance. Unlike Dynamics Corp. of America v. United States, 182 Ct. Cl. 62, *30389 F. 2d 424 (1968), there was here timely oral notification ; only the written paper was late.1 Putting controlling emphasis on the timeliness of the notice — rather than on the timeliness of the written followup, once notice is given— seems to me called for 'by a reading of the “Cancellation of Items” clause together with the “Limitation of Price and Contractor Obligations” article. Though the latter, in describing the mechanics of the notice, refers to “writing”, the former simply points to notification, without specifying that it must be written. This suggests to me that it was the notice which was “of the essence”, not the means by which it was transmitted, and I am confirmed in this interpretation by my inability to think of any good reason why a timely written notice would or should be considered essential if adequate oral notice had been given on time. It could, of course, be important for the contractor to know by August 15th whether or not the contract was to be continued, but I fail to see why, if it had in fact been so informed by that date, a failure to give it the written notice at the same time would or could harm it in the slightest. I agree with the Board of 'Contract Appeals that “to attribute to the contract [that] meaning would produce * * * an unjust and unnecessary result.” If the shoe had been on the other foot and the contractor had wanted a continuation of the contract but had received only oral notice by the due date, I am sure that it would be both unjust and unnecessary to hold that the Government could back out of its commitment because the written component of the notification did not reach the contractor until a few hours after the deadline. Taken as a whole, this contract does not seem to me to require that reading.

 In my view, the TWX was sufficient In form. If It had been received the day before, there would be no doubt that timely written notification had been made.